Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
In order to obviate certain objectionable matters, the following amendments have been made to the specification:
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction. See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form. In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, for better form and added clarity, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a front perspective view of a balance exerciser embodying my new design;
1.2 is a side perspective view thereof, to which the opposing side perspective view is a mirror image thereof;
1.3 is a top perspective view thereof;
1.4 is a bottom perspective view thereof;
1.5 is a rear perspective view thereof, to which the front perspective view is a mirror image thereof;
1.6 is a front, side and top perspective view thereof; and
1.7 is a front, side and bottom perspective view thereof. --
The paragraph that follows the descriptions of the reproduction is unnecessary. Said paragraph includes explanations that pertain to function and use that are not germane to ornamentality. Additionally, the identified material is evident from the drawings. For these reasons, the paragraph in the specification that reads:
[The industrial design for an exerciser for training the sense of balance, strengthening muscles, correcting posture, improving coordination of motor functions; the exerciser is made of a wood sheet (plywood); its lower surface is covered with a layer of rough material for adhesion to the floor and has a longitudinal groove to protect user's toes; the figures 1.1 —1.7 illustrate the exerciser; the figure 1.2 illustrates side view (left view and right view); the figure 1.5 illustrates front edge view which coincides with rear edge view.]
has been CANCELED.
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914